Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 15-24, in the reply filed on 25 March 2021 is acknowledged.  
Rejoinder will be considered if and when appropriate.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control system in claims 19 and 24 have been interpreted as a processor and equivalents thereto (see, e.g., para. 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 and 20-21 are rejected under pre-AIA  35 U.S.C. 102(g) as being anticipated by U.S. Patent Pub. No. 2003/0098372 to Kim.
Regarding claim 15:  Kim discloses a reaction chamber (Fig. 1, 10) with a reaction space (volume below 100 when provided similar to showerhead 70); and at least three lateral chemical precursor inlets (Figs. 2A-D and 3, opening ends of a1/4/7, b1/4/7, c1/4/7, d1/4/7) pointing towards a centre area of the reaction space each from different directions (i.e. different radial directions), each of the at least three lateral precursor chemical inlets providing an individually closable route for a first precursor chemical into the reaction space (see, e.g., paras. 31-35).  As can be seen from the annotated 
    PNG
    media_image1.png
    437
    726
    media_image1.png
    Greyscale

With respect to claim 16, any two inlets provided at approximately 180° radially apart (e.g., in Fig. 3, a1/c1, a4/c4, a7/c7) are considered mutually partly opposite.
With respect to claim 17, the number of inlets providing a closable route (e.g., using valves) for the first precursor chemical (α gas) to the reaction space may be four, five six, seven eight or nine inlets (see, e.g., in Fig. 3, inlets corresponding to sectors A1/4/7, B1/4/7, C1/4/7 and D1/4/7 all connected to α gas.  Examiner notes that the claim format does not necessitate that the number of inlets is the exact claimed number, just that prior art have at least one of the claimed numbers.
With respect to claim 20, a chemical infeed line (e.g., as seen in Fig. 3, single line leading from (α gas)) of the first precursor chemical branches into a first, second and third in-feed tubes (four portions A-D, each with 3 extending portions) extending to respective first, second and third lateral precursor chemical inlets of the at least three lateral precursor inlets that point towards the reaction space from said different directions.
With respect to claim 21, the apparatus may further comprise individually controlled pulsing valve in each of the first, second and third in-feed tube (see, e.g., Figs. 2D, 3 and para. 31).  The ON/OFF action of the valves allows for pulsing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2004/0026037 to Shinriki et al. in view of U.S. Patent Pub. No. 2003/0098372 to Kim.
Regarding claims 15-18:  Shinriki et al. disclose an apparatus comprising:  a reaction chamber (Figs. 2-4B and 18C, 110) with a reaction space (volume above substrate 2/12 and between precursor inlets); and at least three lateral precursor chemical inlets (13A-D) pointing towards a centre/center of the reaction space each from different directions, each of the at least three lateral precursor chemical inlets capable of providing an individually closable route (e.g., using controller 10A, individual valves 
However, Shinriki et al. fail to disclose the at least three lateral precursor chemical inlets for a single, first precursor  chemical, wherein the number of inlets providing a closable route for the first precursor chemical to the reaction space is four, five, six, seven, eight or nine inlets.
Kim discloses providing at least three precursor chemical inlets for each of a single, first through third chemicals (e.g. Fig. 3 “alpha”, “beta”, “gamma” gases, respectively) and wherein a number of inlets providing a closable route for the first precursor may be four, five six, seven eight or nine inlets (Figs. 2A-D and 3, opening ends of a1/4/7, b1/4/7, c1/4/7, d1/4/7) wherein the configuration allows for independent supply of the gas to multiple sectors of a showerhead thereby easily enabling a CVD batch type process and/or an ALD process (abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided at least three precursor chemical inlets for each of a single, first through third chemicals in Kim and wherein the number of inlets providing a closable route for the first precursor may be four, five six, seven eight or nine inlets in order to provide a configuration that allows for independent supply of the gas to multiple sectors of a showerhead thereby easily enabling a CVD batch type process and/or an ALD process as taught by Kim.
With respect to claim 19, the apparatus further comprises a stationary substrate holder (surface supporting substrate 2/12) configured to carry a substrate; and a control system (10A) configured to open and close individual outlets associated with each of the at least three lateral precursor chemical inlets in a predetermined manner to provide the substrate with an effect 
With respect to claim 20, in Kim, a chemical infeed line (e.g., as seen in Fig. 3, single line leading from (α gas)) of the first precursor chemical branches into a first, second and third in-feed tubes (four portions A-D, each with 3 extending portions) extending to respective first, second and third lateral precursor chemical inlets that point towards the reaction space from said different directions.
With respect to claim 21, in Kim, the apparatus may further comprise individually controlled pulsing valve in each of the first, second and third in-feed tube (see, e.g., Figs. 2D, 3 and para. 31).  The ON/OFF action of the valves allows for pulsing.
With respect to claim 22, in Shinriki et al., the apparatus may further comprise a heater (e.g., 111A, F, C, D) configured to heat at least one chemical that flows into the reaction space.
With respect to claim 23, Shinriki et al. further comprises an outer chamber (Figs. 2-4 and 18C, 11) surrounding the reaction chamber thereby closing an intermediate space between the reaction chamber and the outer chamber; and chemical in-feed tubes (supply line) leading to inlets directed via the intermediate space towards the reaction chamber.
With respect to claim 24, the apparatus of Shinriki et al., may also comprise a control system (10A) configured to maintain fluid dynamics in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle.  See “first state” described in paras. 95-107 and Fig. 5.  Also, Shinriki et al. teaches continuous on and off switching of exhausts with respect to the inlets in order to minimize gas current in the reaction container, wherein the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claims 15-17 and 20-21 above in view of U.S. Patent No. 4,761,269 to Conger et al.

Kim discloses the invention substantially as claimed and as described above.

However, Kim fails to explicitly disclose the control system configured to maintain fluid dynamics in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle.

Conger et al. discloses a deposition apparatus including a control system (24) configured to maintain fluid dynamics (i.e. total flow of gas and therefore a constant pressure) in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle for the purpose of improving uniformity of deposition on the substrate being processed (see, e.g., abstract).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the apparatus of Kim including a control system configured to maintain fluid dynamics (i.e. total flow of gas and therefore a constant pressure) in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle fin order to improve uniformity of deposition on the substrate being processed as taught by Conger et al.


Claim  24 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Shinriki et al. as applied to claims 15-20, 22 and 24 above in view of U.S. Patent No. 4,761,269 to Conger et al.

Shinriki et al. disclose the invention substantially as claimed and as described above.

However, as mentioned above, Shinriki et al. fail to explicitly disclose the control system configured to maintain fluid dynamics in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle.

Conger et al. discloses a deposition apparatus including a control system (24) configured to maintain fluid dynamics (i.e. total flow of gas and therefore a constant pressure) in the reaction chamber 

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the apparatus of Shinriki et al. including a control system configured to maintain fluid dynamics (i.e. total flow of gas and therefore a constant pressure) in the reaction chamber unchanged when proceeding from one step to another step in a deposition cycle fin order to improve uniformity of deposition on the substrate being processed as taught by Conger et al.

Response to Arguments
Applicant's arguments filed 29 September 2021 have been fully considered but they are not persuasive. 
Regarding the rejections based on anticipation:  Applicant has argued that Kim fails to suggest “at least three later precursor chemical inlets” because they are clearly vertical from the top towards the substrate; 2) the gas holes in Kim’s showerhead plate are not “pointing towards a centre area of the reaction space each from different directions”; and 3) Kim fails to disclose or suggest “each of the at least three lateral precursor chemical inlets providing an individually closed routed for a first precursor chemical to the reaction space”.
In response Examiner notes that while Applicant’s claims do not clarify exactly how to clarify the directions of lateral and center, Applicant’s arguments directed to such features now seek to define the same.  Examiner is not convinced that the claims include the detailed claim interpretations that are part of Applicant’s arguments.
Nevertheless, first, Examiner notes that the rejection clearly interprets gas supplying pipes (e.g., a1) as the lateral precursor inlet.  Thus, Applicant’s argument is misplaced even if we assume that the claim language must be interpreted as narrowly as Applicant argues.  Second, Examiner notes that each of the sectors of the plate of Kim which are connected to the aforementioned gas supplying pipes also In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has argued that Kim fails to disclose or fairly suggest that each of the chemical inlets provides an individually closeable route.  Examiner disagrees with this characterization, as well.  As is clearly set forth in the rejection, each of the pipes provides an individually closeabley route, there is no need to rely on the injection holes for this feature. 
Regarding the combination of teachings of Shinriki et al. and Kim, Applicant has argued that the method teachings of Shinrki are not compatible with the apparatus of teachings of Kim and Kim does not disclose lateral inlets as addressed above.  Examiner notes that it is not the method of Shinriki that is relied upon in the rejection, nor is it the overall provision of lateral inlets that is relied upon in the rejection with respect to Kim.  Rather, Shinrki et al. provides for the structural features of the claimed apparatus with the exception of teaching that the outlets are capable of/configured to provide a same first gas.  This teaching is addressed in Kim.  Finally, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARLA A MOORE/Primary Examiner, Art Unit 1716